Citation Nr: 1446145	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In October 2009, the Veteran filed a statement wherein he asked to file a claim for a TDIU.  Although the RO treated this as a new claim, the Board is construing it as a notice of disagreement to the May 2009 rating decision that denied it.  38 C.F.R. § 20.201.  In August 2013, the Board remanded this claim for additional development.

The issue of issue of entitlement to service connection for an acquired psychiatric disability, including PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's service-connected asthma renders him unable to secure and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings are authorized for any disability or combination of disabilities, provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2013).  

The Veteran is service-connected for asthma, which has been rated as 60 percent disabling since 2006.  He filed his claim for a TDIU in January 2009.  Therefore, he has met the schedular requirements for a TDIU for the entire period under appeal.  38 C.F.R. § 4.16.  He argues that his employment history has consisted of work in warehouses, in shipping and receiving type work, and that the dust and temperature of that environment aggravates his asthma.  He asserts that the physical demands of that type of employment require better respiratory ability than he has.   

The record shows the Veteran has a high school education.  His employment history consists of jobs working in warehouses and requiring physical labor.  The SSA has found him disabled, in part due to his asthma.  His SSA records show that asthma results in a severe restriction on exposure to changes in humidity and temperature, as well as restriction on exposure to dust, fumes, and gases.  Additionally, asthma was noted to significantly contribute to fatigue, causing him to be unable to walk or stand for prolonged periods of time.  

The February 2012 VA examiner opined that it would be less likely that the Veteran could engage in gainful employment as he has to have up to four nebulized breathing treatments a day.  He also noted, however, that the Veteran's other nonservice-connected disabilities, including the residuals of a stroke, were more likely to prevent employment.

The September 2013 VA examiner opined the Veteran could work in sedentary employment.  He noted the Veteran was not able to stand or walk for extended periods of time, but that he had a wheeled walker with a seat, and could alternate sitting and standing positions. 

The Board finds that entitlement to a TDIU has been established.  Although the Veteran has other, more significant disabilities, including the residuals of a stroke, the Board finds that asthma precludes him from obtaining employment, when also considering his education and his work history.  The evidence shows that his previous work consisted entirely of jobs that would place him in an unsuitable environment, including warehouse work for nearly twenty years, but also physical labor and a meatpacker.  There is no evidence that he has any training that would transfer to a sedentary type job, or that any of his acquired job skills are applicable in a sedentary setting.  Further, due to the multiple daily disruptions that nebulized breathing treatments would cause, it is unlikely he would be able maintain employment.  Accordingly, this claim is granted. 


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations applicable to the payment of monetary benefits.


REMAND

The Veteran's remaining claim must be remanded for additional development to ensure that due process requirements are met and that there is a full record by which to adjudicate the issue.

Additional efforts must be made to confirm the Veteran's incarceration while under criminal investigation at Fort Ord.  He has alleged that he was sexually assaulted while incarcerated for five months.  The Veteran's personnel records do not clearly indicate whether the Veteran was incarcerated, although he was subject to a criminal investigation.  His personnel records appear to contradict his assertion that he was in the "stockade" for five months, but do not foreclose the possibility that he was incarcerated while under investigation, which occurred from October to December 1974.  If unable to corroborate, a formal finding must be made and the Veteran so advised. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.

2.  Obtain the Veteran's updated treatment records from the Sioux Falls Vet Center.

3.  Ensure that the Veteran's complete service personnel records have been obtained.  A specific attempt should be made, through the appropriate source(s), to corroborate his statements that he was incarcerated in the stockade at Fort Ord during a criminal investigation that began on or about October 9, 1974.  If unable to find any new information, then a formal finding should be placed in the file and the Veteran so advised.  

4.  Next, review the evidence of record and determine if further development is warranted.  Take any additional development deemed necessary, including scheduling the Veteran for an appropriate VA examination, if warranted.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


